Case: 16-51097      Document: 00514254226         Page: 1    Date Filed: 11/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-51097                                  FILED
                                  Summary Calendar                        November 29, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ELLIS MORGANFIELD,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:03-CR-10-2


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ellis Morganfield has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Morganfield has filed a response and a motion for leave to supplement his
response.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51097   Document: 00514254226     Page: 2   Date Filed: 11/29/2017


                                No. 16-51097

      As an initial matter, we note that the district court sentenced
Morganfield to time served for the revocation of his supervised release and
therefore Morganfield is no longer in custody. Because no additional term of
supervised release was imposed, the instant appeal is moot. See Spencer v.
Kemna, 523 U.S. 1, 7 (1998); United States v. Clark, 193 F.3d 845, 847-48 (5th
Cir. 1999). Accordingly, the appeal is DISMISSED as moot, and counsel’s
motion for leave to withdraw is DENIED as unnecessary.           Morganfield’s
motion to supplement is DENIED.




                                      2